18
19
20
2l
22
23
24
25
26
27

Honoi'able John C. Coughenour

UNITED STATES DlSTRICT COURT
WESTERN DISTRlCT OF WASHINGTON
AT SEATTLE

PLANNED PARENTHOOD OF THE GREAT

NoRrHWEsr AND THE HAWAHAN NO. 2:13_¢v_01627-1CC
1sLANos, rNc.,
[P.P¢QBQSEBJ_IEMPORARY
Piainaff, Ri~:srRArmNo oRDER ANr)/oR

PRELll\/IINARY INJUNCTION
v.

ALEX l\/l. AZAR ll, in his official capacity as
Secretary of the United States Department of
l-lealth and l-Iuman Services; and UNITED
STATES DEPARTMENT OF HEALTH AND
HUMAN SERVICES,

Defendants.

 

 

 

PlaintiffPlanned Parenthood of the Great Northwest and Hawaiian Islands (“PPGNHI”
or “Plaintift"’) has moved for an order temporarily restraining and/or preliminarily enjoining
Defendants U.S. Department of I-Iealth and Hurnan Services and Secretary Alex M. Azar ll
(“Hl-IS” or “Defendants”), their employees, agents and successors, and all others acting in
concert or participating With it, from publicly disclosing PPGNHl’s most recent and successful

competitive application for Title X t`unds (the “Conf`ldential Records"`). The Couit, having

[PROPOSED] TEMPORARY RESTRAINING _ _
PACIHCA I.Aw GROUP LLP
ORDER ~ l 1191sEcoND AvENuF.

SUlTE 2000

Cause NO. 2118-cV-Ol627 sEATTLE` w_\SHJNGToN 93101~3404
TELEPHONE 1206 2451on
90002 00109 hkt)aec$sl<v FACSMLE lzo§))mmo

 

11
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26
27

 

considered the pleadings, legal authority, and argument presented in support of Plaintiff"s
Motion, as Well as the declarations submitted with that l\/Iotion, has found and concluded, for the
specific reasons required under Federal Rule of Civil Procedure 65, that Plaintiffhas shown (l) a
likelihood of success on the merits, (2) that it Will suffer irreparable harm if a temporary
restraining order is not issued, and (3) that the balance of harms and the public interest Weigh in
favor of granting the temporary restraining order.

Specifically, the Court finds that Plaintiff has established a substantial likelihood of
success on the merits ofits claim that Defendants" decision to proactively disclose the
Conf`idential Records violates the Administrative Procedure Act both because the decision is
arbitrary and capricious and because it is contrary to law. An agency action is “arbitrary and
capricious” When:

[T]he agency has relied on factors Which Congress has not intended it to consider,

entirely failed to consider an important aspect of the problem, offered an

explanation for its decision that runs counter to the evidence before the agency, or

is so implausible that it could not be ascribed to a difference in view or the

product of agency expertise
Moror Vehicle Mfrs. Ass "n OfU.S., fric. v. Srare Farm Ma't. Auro. ]ns. Co., 463 U.S. 29, 43
(1983). Here, HHS’ decision is arbitrary and capricious because the agency failed to offer a
reasoned explanation for its decision and failed to consider PPGNHFS arguments that the
Confidential Records should not be disclosed The decision is contrary to law because releasing
the Confidential Records Would violate Exemption Four of FOIA and the Trade Secrets Act. 18
U.S.C. § 1905; See Pac. Archirecrs & Engineers ]nc. 1). U.S. Dep ’1‘ OfState, 906 F.2d 1345, 1347
(9th Cir. l990) (observing that FOIA Exemption F our and the Trade Secrets Act are coextensive

and bar release of qualifying material and the “agency does not have discretion to release it”

under FOIA).

[PROPOSED] TEMPORARY RESTRAINING PACIHCA LAW GROUP LLP
ORDER - 2 '11~:1'3EC0N1)AVENUE

SUlTE 2000

CaUSC NO. 2:] 8-CV-01627 sE_‘\rTLE` wasniNcToN 93101_3404
TELEPHONE; 1206 245 1100
90002 00109 hkUBEC§BkV FACSIMH_E (205))245_]750

 

 

ln addition, on November 9, 2013, in the absence ofa temporary restraining order,
PPGNHI, along with its patients, will suffer immediate and irreparable injury. Disclosure would
immediately and irreparably injure PPGNHI because no relief could remediate its competitors
from obtaining the Confidential Records and using the information to compete against PPGNHI
for Title X funds or other grants in l-lawaii and elsewhere, including the other states in which
PPGNHI competes for Title X grants Loss of funding, as a result, would harm PPGNHI’s
patients, who rely on PPGNHI for essential health care.

While PPGNI-Il and its patients Will suffer serious, irreparable injury in the absence of
relief, Defendants Will suffer no injury at all from the preservation of the status quo While the
litigation proceeds Finally, the public interest weighs in favor of granting a temporary
restraining order and/or preliminary injunction because the public interest favors applying
federal law correctly. See Small v. Avanti Healzh Sysrenis, LLC, 661 F.3d 1 130, l 197 (9th Cir.
2011). Furtherrnore, because FOIA bars public disclosure here, there is no FOIA public interest
in disclosure of the Confidential Records.

THEREFORE, it is hereby ORDERED that the motion is GRANTED and Defendants
and their officers, agents, servants, employees, and attomeys, and those persons in active concert
or participation with them, are TEMPORARILY RESTRAINED and/or PRELIMINARILY
ENJOTNED from publicly disclosing PPGNHl’s most recent and successful competitive
application for Title X funds.

This Temporary Restraining Order shall expire on ii_\}hd il , 2018, at QJ/i{) _.m.,
unless extended by the parties and the Court.

Plaintiff shall not be required to post bond.

[PROPOSED] TEMPORARY RESTRAINING P mch LAW GROUP LLP
ORDER - 3 " '1191srCoNI)AvENuE

SU!TE 2000

Cause NO. 2:l 3-0\'-01627 sEATTLE, WAsHiNGToN 08101.3404
TELEPHONE r2013 2451'100
90002 00109 hkOSECE-‘RV rAcsMLE: 1206))24511'150

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

IT IS SO ORDERED.

13an

Presented by:

PACIFICA LAW GROUP LLP

By: s/ Gregory.f. Wong
Gregory J. Wong, WSBA #39329

Claire E. McNarnara, WSBA #50097
1191 2nd Avenue, Suite 2000

Seattle, WA 98101

206-245-1700
greg.wong@paciflcalawgroup.corn
c1aire.mcnamara@pacificalawgroup.com

PLANNED PARENTHOOD
FEDERATION OF AMERICA

Richard Muniz Mdmirz‘ed Pro Hac Vice)
Carrie Y. Plaxman Mdmirted Pro Hac V.i`ce')
l 110 Vermont Avenue, Suite 300
Washington, DC 20005

202-973-4800

richard.muniz@ppfa.org
carrie.flaxman@ppfa.org

REPRODUCTIVE RIGHTS &
JUSTICE PROJECT

Priscilla J . Smith Mdmi`fled Pro Hac Vi`ce)
Yale LaW School

319 Sterling Place

Brooklyn, NY 1 123 8
priscilla.smith@ylsclinics.org

Attorneysfor Plairiri`]jf

[`PROPOSED] TEMPORARY RESTRAINING

ORDER - 4

Cause No. 2:18-cv»01627
90002 00109 hkOBecSSkv

item

onorable John C. Coug

“\
€UOUF

\'\Enited States Distridt Court Judge

PACIF]CA LAW GRGUP LLI’
| 191 SECOND AVENUE
SUTTE 2000
SE.\TTLI:`, WASHINGTON 98101-3404
TELEPHL`|NE. 1206}245.1700
FACSIM]LE: (206) 21151]750

 

